             Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.1 Page 1 of 14
AO 106 (Rev. 04/ 10) Application for a Search Warrant



                                       UNITED STATES DISTRICT COUR
                                                                      for the
                                                                                                                    1c---- ----··-
                                                          Southern District of California                           L-----------
                                                                                                                     ___~EP 13 2019
              In the Matter of the Search of                                                                      l~t '             ::::       '      I      l, .
                                                                         )                                  soun          -   , :..,, .:   H1l [   ,,1- 1..,,,~   ·,   '-l, IA
          (Briefly describe the property to be searched                  )                                  BY                                                    •J' ,·urv
           or identify the person by name and address)                   )           Case No.
Pho-Ever, 120 N. El Camino Real, Encinitas, California                   )
                                                                         )
                                                                         )                                       '19MJ 39 lt 0
                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prJWertY. to be, searched cwd give its location):
  ::,ee Attacnment A-z


located in the              Southern                District of              California            , there is now concealed (identify the
person or describe the property to be seized):
  See Attachment B


           The basis for the search under Fed. R. Crim . P. 41 ( c) is (check one or more):
                  ~ evidence of a crime;
                  ~ contraband, fruits of crime, or other items illegally          possessed;
                  ~ property designed for use, intended for use, or used in committing a crime;
                  0 a person to be arrested or a person who is unlawfully restrained.

           The search is related to a violation of:
              Code Section                                                           Offense Description
        Title 18 U.S.C. Section 2113                 Bank Robbery
        Title 18 U.S .C. Section 924(c)              Brandishing a Firearm During a Crime of Violence


           The application is based on these facts:
          Specified in the attached Affidavit of Special Agent Ian Pennington


            ~ Continued on the attached sheet.
            0 Delayed notice of _ _ days (give exact ending date if more than 30 days: _ _ _ _ _ ) is requested
              under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.


                                                                              &:::~ =:>>~         A~icant's s i g n a t u r e ~

                                                                                          Ian Pennington , Special Agent FBI
                                                                                                  Printed name and title

 Sworn to before me and s igned in my presence.


 Date :      9/"7        Jq
 City and state: San Diego, California                                                Hon . Jill L. Burkardt, U.S . Magistrate Judge
                                                                                                  Printed name and title
   Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.2 Page 2 of 14




                             ATTACHMENT A-2

                    Description of Premises to be Searched

The premises atl20 N. El Camino Real, Encinitas, CA 92024 (Subject Address 2)
is a business located in strip mall. The letters Pho-Ever are in green above the
business. It contains white stucco and a tile roof. The numbers "120" are in white
above the entrance door. Subject Address 2 is depicted below.
    Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.3 Page 3 of 14



                                   Attachment B
                                 Items to be Seized

Authorization is sought to search for and seize evidence that relates to violations of
Title 18 U.S.C. 2113(a) and 924(c). Items to be seized include the following:

      a. U.S. Currency
      b. Jeans, yellow dress, head band, latex glove, sunglasses , blue long
         sleeved shirt
      c. Brown leather bag
      d. Wig
      e. Revolver style gun and ammunition
      f. Cellular telephone belonging to Tam Dang
      g. Articles of personal property evidencing the identity of person(s)
         occupying, possessing, residing in, owning, frequenting or controlling the
         residence and premises
      h. Records of plan to rob a bank(s)
         Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.4 Page 4 of 14




 l   AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
2    I, Ian Pennington, being duly sworn, hereby state as follows:
3                                I.     INTRODUCTION
4          1.     I am an investigative or law enforcement officer within the meaning
5    of Title 18, United States Code, Section 2510(7); that is, an officer of the United
6    States, who is empowered by law to conduct investigations of and to make arrests
7    for offenses enumerated in Title 18 of the United States Code.
 8         2.     I am a Special Agent with the Federal Bureau of Investigation (FBI)
9    and have been so employed since September 2014. As a Special Agent with the
l O FBI, I have conducted numerous criminal investigations into v iolent criminal
11   matters. I currently serve on the San Diego Violent Crimes Task Force where I
12   investigate various crimes that include, but are not limited to, commercial
13   robberies, bank robberies, kidnappings, extortions, and assaults on federal
14   officers. Prior to being assigned to the San Diego Violent Crimes Task Force, I
15   completed twenty-two (22) weeks of training at the FBI Academy in Quantico,
16   Virginia (VA). During the training, I received instruction in a variety of
17   investigative techniques commonly used in support of a wide range of the FBI's
18   investigative priorities. The training included instruction regarding the use of
19   confidential human sources, electronic and physical surveillance techniques, law
20   enforcement tactics, search and seizure laws and techniques, interviewing
21   strategies and skills, forensic techniques, and a variety of other subjects.
22          3.    Prior to becoming a Special Agent I joined the FBI in 2008 as an
23   Evidence Control Technician (ECT) in the Kansas City Field Office. As an ECT
24   and a member of the Evidence Response T earn, I was trained to process crime
25   scenes, collect evidence and conduct complex searches.
26          4.    My experience as a Special Agent and FBI employee, my
27    participation in a multitude of investigations, and my interactions with other
          Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.5 Page 5 of 14




l     agents, as other state and local law enforcement officers familiar with violent
2     crimes, as well as my training form the basis of the opinions and conclusions set
3     forth below, which I have drawn from the facts set forth herein. The facts are set
4     forth in substance not verbatim, unless otherwise noted.

5           5.    This affidavit supports an application for warrants to search the
6     premises located at:
7                 a. 608 Allison Lane, San Marcos, California (Subject Address 1);
8                    and
9                 b. Pho-Ever, 120 N. El Camino Real, Encinitas, California (Subject
1O                   Address 2);
11    as described in Attachments A-1 and A-2 , respectively, for items that constitute
12    evidence, fruits, and instrumentalities of violations of federal criminal law,
13    namely, Title 18, United Code, Section 2 l l 3(a) (Bank Robbery), and Title 18,
14    United Code, Section 924( c) (Brandishing a Firearm During a Crime of
15    Violence), as described in Attachment B . As detailed herein, there is probable
16    cause that Tam Dang resides at the Subject Address 1 and robbed a bank at
17    gunpoint located in close proximity a restaurant he owns and runs, located at
18    Subject Address 2.
19          6.    The facts set forth in this affidavit are based on my own personal

20     knowledge, knowledge obtained from other individuals during my participation

21     in this investigation, including other law enforcement officers, my review of

22     documents and computer records related to this investigation, communications
?.,
_.)    with others who have personal knowledge of the events and circumstances

24     described herein, and information gained through my training and experience.

25     Because this affidavit is submitted for the limited purpose of establishing

26     probable cause in support of the application for a search warrant, it does not set

27     forth each and every fact that I or others have learned during the course of this


                                               2
         Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.6 Page 6 of 14




1    investigation.
2                       FACTS SUPPORTING PROBABLE CAUSE
3    Introduction
4           7.     The FBI is investigating an armed bank robbery that occurred on
5    September 7, 2019, at approximately 12:58 PM, at the U .S. Bank located at 131
6    North El Camino Real, Encinitas, California (hereafter "U.S. Bank," specifically
7    referring to the Encinitas branch), in the Southern District of California.

 8          8.      At the times of the offense, the United States currency belonging to ,
9    or in the care, custody, management o r possession of U. S. Bank were insured by
10   the Federal D eposit Insurance Corpo ration (FDIC).
11   The Robbery
12   The Armed Robbery of U.S Bank on September 7, 2019
13          9.      Based on interviewing witnesses and reviewing surveillance footage ,
14   investigators learned, on September 7, 2019, at approximately 12:58 p.m ., a lone
15   Asian male (hereinafter referred to as the "robber" ) entered and robbed U.S . Bank.
16   The robber first pointed a handgun at two employees at their teller station and
17   stated, "No, don ' t move. Don' t pull the alarm. You come with me, and if the cops
18   show up , we all die."

19          10.     The robber directed the two bank employees to the front door of the
20   bank at gunpoint. The robber had one of the employees lock the front door.

21          11 .    At gunpoint, the robber directed the two bank employees back to
22   their teller station. The robber and the two bank employees walked behind the
23   teller counter. The robber dropped a brown leather bag on the floor. The robber
24   stated, "Give me all the money." The two bank employees opened their teller
25   drawers, emptied out their top drawers, and placed the money in the brown leather
26   bag.
27           12.    The robber stated, " Come with me." At gunpoint, the robber walked

                                                ..,
                                                .)
         Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.7 Page 7 of 14




 1   the two bank employees to the safe deposit box room. The door in the safe deposit
2    room shut behind them as they entered the room, The robber asked one of the
3    employees to unlock the door.
4          13 .      The robber then pointed to the vault. One of the bank employees
5    opened the safe in the vault and began to empty stacks of $100, $50 and $20 bills
6    into the bag. The employee asked the robber if he wanted the smaller bills. The
 7   robber stated, "Give me everything" .
 8         14.       The robber then stated, "Let' s go ." At gunpoint, the robber walked
 9   both bank employees back to behind the teller counter. The robber pulled a chair
l O and sat down in the chair. The robber stated, "This is saving your lives. You 're
11   going to see your families tonight." The robber pulled at a pl astic bag that
12   contained a ro ll of duct tape. The robber had one of the bank employees tie the
13   other employee up with the duct tape. Once the employee was restrained the other
14   employee with the duct tape the employee handed the duct tape back to the
15   robber. The robber sat his gun down on the table then proceeded to tie up the other
16   employee with the duct tape. The robber again stated, "This is saving your li ves.
17   You ' re going to see your familie s tonight."
18          15.      The robber grabbed the keys to the bank' s front door and proceeded
19   to the door with the bag of money. As the robber was attempting to exit the bank a
20   customer was attempting to gain entry into the bank. The robber stayed in the
21   bank until the customer left. Once the customer left in their car, the robber
22   unlocked the front and exited the bank, locked the front door with the keys, and
23   fled on foot.
24          16.      The robber was described as an Asian male, in his 50s to early 60s,
25   standing approximately 5'5" to 5' 6",with a thin build. He wore a long brown wig
26   with a headband, sunglasses over reading glasses, a yellow dress over jeans. He
27   carried a black revolver.

                                                 4
         Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.8 Page 8 of 14




 1   Identification of the robberyas Tam Dang.
2          17.   Following the robbery FBI Agent and Detectives from the San Diego
3    Sherriffs Department responded to the robbery. FBI Agents interviewed the
4    victim witnesses at the US Bank. Both employees identified the robber as Tam
 5   Dang. The victim teller had her hand on the panic alarm as the robber entered the
6    bank due to the robber' s strange attire she believed she was about to be robbed.
 7   As the robber approached her teller station she took her hand off the panic alarm
 8   because she recognized the robber as repeat customer Tam Dang. The victim teller
 9   stated that Tam Dang comes into the bank at least once a week to withdraw or
1O deposit cash. The victim teller knew Tam Dang to be the owner of the Subject
11   Address 2. The victim teller also noted that the robber had the same distinctive
12   and repetitive habit of clearing his throat as Tam Dang. The victim teller also
13   noted she could see Dang' s long dark and grey hair under his wig.
14         18.   FBI Agents showed the victim teller a photo array. The victim teller
15   positively identified the photograph of Tam Dang as the robber. The victim teller
16   was 9.7 out of 10 the Tam Dang was the robber.
17         19.    Agents interviewed the other victim teller at the bank. The victim
18   teller also stated he recognized the robber as Tam Dang. He stated that Tam Dang
19   comes into the bank at least once a week. He also knew Tam Dang to be the
20   owner of Subject Address 2.
21         20.    Law enforcement database search for vehicles registered to Tam
22   Dang reveled a 2011 Honda California license plate 7EGL 711 , was registered to
23   Tam Dang. The vehicle is also registered to the Subject Address 1. On
24   September 7, 2019, Agents observed the vehic le parked in the driveway of the
25   Subject Address 1 and open source databases indicated both that Tam Dang is
26   the owner and/or resides at Su bject Address 1 and owns Subj ect Address 2.
27   Further, in 2016, police spoke with Tam Dang at Su bject Add ress 2 after he

                                              5
          Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.9 Page 9 of 14




 1   reported a burglary.

 2          21.   Law Enforcement databases also revealed that in August of 2019
 3   Tam Dang purchased a revolver in San Marcos, California.
 4          22.   Based upon my experience and training, consultation with other law
 5   enforcement officers experienced in bank robbery investigations, and all the facts
 6   and opinions set forth in this affidavit, I know that individuals involved in a bank
 7   robbery often maintain the following items in their residences or vehicles:
 8                a.     clothing, and materials used during the bank robbery, along
 9   with any proceeds attained from the robbery and bank materials taken from the
10   robbed bank;

11                b.     records of their plans to rob banks, and records of any
12   reporting of the robberies by the press to the public;
                  c.     articles of personal property evidencing the         identity of
13
     person(s) occupying, possessing, residing in, owning, frequenting or controlling
14
     the residence and premises;
15
                  d.     cellular telephones, which they use to plan and/or carryout the
16
17   robberies and also may hold digital evidence of the robbery like photographs or
     geolocation data;
18
19                f.     photographs of their associates and stolen cash proceeds from
20   bank robberies; and
21                g.     firearms , ammunition, and body armor.
22          23.   In this case Tam Dang owns a small restaurant, Subject Address 2,
23   in close proximity to the U.S. Bank, which based on my training and experience
24   would make it an ideal staging area before the robbery or place to flee to after the
25   robbery, making it a likely location to hold these above referenced items .
26   II
27   II

                                              6
          Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.10 Page 10 of 14




 1   II
 2 II
 3   II
 4   II
 5   II
 6                                  IX.    CONCLUSION
 7           24.   Based on the foregoing , I believe there is probable cause to believe
 8   items that constitute evidence, fruits , and instrumentalities of violations of federal
 9   criminal law, namely, Title 18, United Code, Section 2113(a) and Title 18,
10   United Code, Section 924(c), as described in Attachment B, will be found at the
11   entities to be searched, as provided in Attachment A-1 and A-2.


                                                    ~~
12
13
14                                                   IAN PENNINGTON
                                                     Special Agent
15                                                   Federal Bureau of Investigation
16
17
     Subscribed and sworn before me this - ~
                                           ]--~
                                              - - day of September 2019.
18
19
20
                                                    ORABLE JILL L. BURKHARDT
21
22
23
24
25
26

27

                                                7
           Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.11 Page 11 of 14

AO 93 (Rev. 12/09) Search and Seizure Warrant




                                       UNITED STATES DISTRJCT COURT
                                                                          for the
                                                          Southern District of California

                   In the Matter of the Search of                             )
              (Briefly describe the property to be searched                   )
               or identify the person by name and address)                    ) Case No.
                       SIM Card
                                                                              )
                                                                              )
                                                                                                          '19MJ 3939
              ICCID:8952020918614471723
                                                                              )

                                                SEARCH AND SEIZURE WARRANT
To:       Any authorized law enforcement officer

         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the        Southern           District of           California
(identify the person or describe the property to be searched and give its location):
See Attachment A-2 .


          The person or property to be searched, described above, is believed to conceal (identify the person or describe the
property to be seized):
See Attachment B.


        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or
property.

          YOU ARE COMMANDED to execute this warrant on or before                            __',_._(.c. _~----'1'---{_,,('--',,___ _ _ _ _ _ __
                                                                                                           (not to exceed 14 days)
      ~ in the daytime 6:00 a.m. to 10 p.m.                   0 at any time in the day or night as I find reasonable cause has been
                                                                established.

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property
taken to the person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the
place where the property was taken.
        The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an
inventory as required by law and promptly return this warrant and inventory to United States Magistrate Judge
Hon. Linda Lopez
                                    (name)

      0 I find that immediate notification may have an adverse result listed in 18 U.S.C. § 2705 (except for delay
of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose property, will be
searched or seized (check the appropriate box) · 0 for ____ days (not to exceed 30).
                                                       0 until, the facts justifying, the later specifi


Date and time issued:          -~    (cJ( l"t    (R_ ~-.JC)      a.....


City and state:       _S_a_n_D
                             _i_e-g_o_, _C_A_ _ _ _ _ _ _ _ __
          Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.12 Page 12 of 14

AO 93 (Rev. 12109) Search and Seizure Warrant (Page 2)

                                                               Return
Case No.:                              Date and time warrant executed:       Copy of warrant and inventory left with:

Inventory made in the presence of:

Inventory of the property taken and name of any person(s) seized:




                                                             Certification


       I declare under penalty ofperjury that this inventory is correct and was returned along with the original
warrant to the designated judge.



Date:
                                                                                   Executing officer 's signature


                                                                                      Printed name and title
  Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.13 Page 13 of 14



                              ATTACHMENT A-2
                          PROPERTY TO BE SEARCHED

The following property is to be searched:

            SIM Card
            ICCID: 8952020918614471723
            (Target Device 2);

The Target Device 2 is currently in the possession of the Department of Homeland
Security at 8 80 Front Street, San Diego, California 92101.
       Case 3:19-mj-03940-JLB Document 1 Filed 09/13/19 PageID.14 Page 14 of 14



                                       ATTACHMENTB
                                     ITEMS TO BE SEIZED

· • ·· · ---- · Authorizatioffto· search·the items ·described ·in Attachments A.;1 through· A:.:3
        includes the search of disks, memory cards, deleted data, remnant data, slack space,
        and/or temporary or permanent files. The seizure and search of the cellular/mobile
        telephone and SIM cards shall follow the search methodology described in the affidavit
        submitted in support of the warrant.

          The evidenc"? to be seized from the cellular/mobile telephone and SIM cards will
    be electronic records, communications, and data such as emails, text messages, chats
    and chat logs from various third-party applications, photographs, audio files, videos,
    and location data, for the period of June 4, 2019, to July 4, 2019:

           a.     tending to indicate efforts to import methamphetamine or some other
                  federally controlled substances from Mexico into the United States;

           b.     tending to identify accounts, facilities, storage devices, and/or services -
                  such as email addresses, IP addresses, and phone numbers - used to
                  facilitate the importation of methamphetamine or some other federally
                  controlled substances from Mexico into the United States;

           c.     tending to identify co-conspirators, criminal associates, or others involved
                  in importation of methamphetamine or some other federally controlled
                  substances from Mexico into the United States;

           d.     tending to identify travel to or presence at locations involved in the
                  importation of methamphetamine or some other federally controlled
                  substances from Mexico into the United States, such as stash houses, load
                  houses, or delivery points;

           e.     tending to identify the user of, or persons with control over or access to,
                  the Target Devices; and/or

           f.     tending to place in context, identify the creator or recipient of, or establish
                  the time of creation or receipt of communications, records, or data involved
                  in the activities described above;

    which are evidence of violations of Title 21, United States Code, Sections 952 and
    960.
